Citation Nr: 0914621	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  06-37 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1943 to June 
1946 and in July 1952.  The appellant seeks surviving spouse 
benefits.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2005 rating decision of a Department 
of Veterans Appeals (VA) Regional Office (RO) that denied 
service connection for the cause of the Veteran's death.  The 
Board remanded this claim for additional development in July 
2008.    

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  Many years after service, the Veteran developed multiple 
pulmonary emboli due to arteriosclerotic cardiovascular 
disease, from which he died in March 2005.  Those conditions 
were not caused by any incident of service or related to his 
service-connected dementia due to head trauma, chronic 
labyrinthitis with tinnitus and dizziness, paralysis of the 
right seventh cranial nerve, impingement of the right 
shoulder, C7 spinous process fracture, bilateral high tone 
hearing loss, anxiety reaction, status post right distal 
clavicle fracture with malunion, or sebaceous cysts of the 
ears and buttocks with scarring.   

2.  A service-connected disability was not a principal or 
contributory cause of the Veteran's death, nor may the 
Veteran be presumed to have died of a service-connected 
disability.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the 
Veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.309, 3.312 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for the cause of a Veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal, or a contributory cause of death.  
38 C.F.R. § 3.312(a) (2008).  For a service-connected 
disability to be the principal cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b) 
(2008).  For a service-connected disability to constitute a 
contributory cause, it must contribute substantially or 
materially.  It is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c) (2008).

Within this framework, the Board must consider the laws that 
otherwise govern the issue.  Service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).  A current 
disability must be related to service or to an incident of 
service origin.  A veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between the veteran's service and the disability.  Boyer v. 
West, 210 F.3d 1322 (Fed. Cir. 2000); Maggitt v. West, 202 
F.3d 1370 (Fed. Cir. 2000).

Service connection may be granted on a presumptive basis for 
certain chronic diseases, including arteriosclerotic 
cardiovascular disease, if they are shown to be manifest to a 
degree of 10 percent or more within one year following the 
Veteran's separation from active military service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2008).

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  Establishing service connection on a 
secondary basis requires evidence sufficient to show that a 
current disability exists and (2) that the current disability 
was either caused by or aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2008); Allen v. Brown, 7 
Vet. App. 439 (1995).

The Veteran died in March 2005.  A March 2005 death 
certificate listed his cause of death as multiple pulmonary 
emboli and listed arteriosclerotic cardiovascular disease as 
a significant condition contributing to death.  

The appellant contends that the Veteran's service-connected 
labyrinthitis and associated dizziness caused him to fall and 
hit his head, which led to his death.  At the time of the 
Veteran's death, service connection was in effect for 
dementia due to head trauma associated with chronic 
labyrinthitis with tinnitus and dizziness, rated as 100 
percent disabling; chronic labyrinthitis with tinnitus and 
dizziness, rated as 30 percent disabling; paralysis of the 
right seventh cranial nerve, rated as 30 percent disabling; 
impingement of the right shoulder, rated as 20 percent 
disabling; C7 spinous process fracture, rated as 20 percent 
disabling; bilateral high tone hearing loss, rated as 20 
percent disabling; anxiety reaction, rated as 10 percent 
disabling; status post right distal clavicle fracture with 
malunion, rated as 10 percent disabling; and sebaceous cysts 
of the ears and buttocks with scarring, rated as 0 percent 
disabling.  Service connection had not been established for 
the conditions listed on the death certificate, multiple 
pulmonary emboli and arteriosclerotic cardiovascular disease.  

Service medical records are negative for any complaints or 
treatment for multiple pulmonary emboli or cardiovascular 
disease.  

The first post-service evidence of a cardiovascular disease 
is a November 1991 abnormal electrocardiogram (ECG) where the 
Veteran was found to have a right bundle branch block but 
normal sinus rhythm.  The Veteran's ECGs dated from November 
1992 to December 1995 were all shown to be abnormal with a 
right bundle branch block.  

The first post-service evidence of symptoms related to 
multiple pulmonary emboli is a November 1993 X-ray of the 
chest that showed chronic obstructive lung disease with mild 
fibrotic changes and an elongated thoracic aorta.  

Post-service private and VA medical records dated from 
December 1994 to March 2005 show that the Veteran received 
intermittent treatment for respiratory distress related to 
right chest trauma and hemothorax with worsening left base 
infiltrate, borderline cardiomegaly, significant interstitial 
fibrotic lung disease, respiratory infection, and sinus 
tachycardia with second degree arterial-venous block and 
right bundle branch block. 

The Veteran's terminal records reveal that in March 2005, the 
Veteran was hospitalized for mild expressive aphasia and some 
moderate dysarthia as well as right-sided facial drooping.  
The diagnostic impression was probable cerebrovascular 
accident.  An MRI revealed subacute left frontal lobe 
infarction, and an X-ray showed pneumonia with left upper 
lobe infiltrative changes.  During his hospital course, he 
fell and sustained head trauma with some rhythm strips 
suggesting atrial flutter.  After the fall, he had agonal 
respirations and was too unstable for a CT scan of the head 
or cardiac enzymes.  The Veteran expired on March 31, 2005.  
His autopsy report revealed multiple pulmonary emboli, 
arteriosclerotic cardiovascular disease, remote cerebral 
infarction of the left temporal cerebrum, contusion injury of 
the left forehead and left zygoma, simple fractures of the 
anterolateral right third through sixth ribs, benign 
prostatic hypertrophy, and gallstones.  The cause of death 
was found to be multiple pulmonary emboli, and the 
contributory cause was arteriosclerotic cardiovascular 
disease.  

An opinion was requested from a VA examiner in November 2005.  
The examiner reviewed the entire claims file to render an 
opinion about whether or not the Veteran's cerebrovascular 
attack contributed to his cause of death and whether the 
cerebrovascular attack was related to his service-connected 
head injury.  The examiner found that the March 2005 
cerebrovascular attack that was shown as a subacute left 
frontal lobe infarction on an MRI was not due to the 
Veteran's service-connected head injury but was instead due 
to arteriosclerotic disease as evidenced by the findings on 
the CT scan, which included old left temporal infarction and 
moderate periventricular small vessel ischemic changes.  The 
examiner noted that the Veteran's cause of death, multiple 
pulmonary emboli, was consistent with his cardiopulmonary 
arrest as documented in the medical records.  The cardiac 
rhythm strips also showed evidence of disturbance.  The 
examiner additionally explained that the Veteran had agonal 
respiration and went into a pulseless electrical activity.  
The examiner opined that there was no medical evidence to 
support that the Veteran's cause of death was due to a 
service-connected disability or in-service event because the 
cause of death was reported as multiple pulmonary emboli 
after autopsy confirmation.  The examiner further asserted 
that there was no medical evidence to support the claim that 
the Veteran's cerebrovascular attack contributed to his cause 
of death.  
An additional VA opinion was requested in November 2007.  The 
examiner reviewed the Veteran's claims file to determine 
whether his service-connected labyrinthitis and associated 
dizziness caused him to fall and strike his head on the left 
side, significantly and materially contributing to his death.  
The examiner opined that the Veteran's labyrinthitis and 
associated dizziness did not cause him to fall.  The examiner 
also opined that the Veteran's fall in March 2005 did not 
materially and substantially contribute to his death.  The 
rationale was based on medical literature review, medical 
records review, and clinical experience.  The examiner 
observed that a nurse's note dated on the day of the 
Veteran's death showed that he insisted on ambulating to the 
bathroom without portable oxygen even after the nurse 
instructed him on the importance of keeping the oxygen on.  
When the nurse returned to the Veteran's room, he was on the 
floor of the bathroom mumbling and clammy without his oxygen.  
The examiner concluded that the Veteran's fall on the day of 
his death was a consequence of acute cardiopulmonary arrest 
as evidenced by his hypoxemia and hypotension, which was 
consistent with findings of pulmonary emboli.  The examiner 
further noted that the findings of the central nervous system 
on the autopsy report confirmed contusion injury to the left 
frontal area of the scalp.  There was no bleeding underneath 
the scalp or within the cranial cavity.  There was also no 
contusion injury to the brain or fracture to the cranium or 
base of skull.  Because the autopsy report was silent for 
fall-related head trauma, the examiner concluded that the 
Veteran's fall did not materially and substantially 
contribute to his death.      

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
The Board finds that the November 2005 and November 2007 VA 
medical opinions finding no nexus between the Veteran's cause 
of death and his period of service or his service-connected 
disabilities is probative and persuasive based on the 
examiner's comprehensive review of the claims file and 
thorough and detailed rationale.  Additionally, there is no 
contrary competent opinion of record.    

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds no probative evidence of a 
direct medical nexus between military service and the cause 
of the Veteran's death.  Indeed, the evidence of record 
weighs against such a finding.  Thus, service connection for 
the cause of the Veteran's death is not warranted.  In 
addition, no cardiovascular disease was diagnosed within one 
year after separation from service, so presumptive service 
connection for the cause of the Veteran's death is not 
warranted.   

The Board has also considered the appellant's assertions that 
the Veteran's death was related to his active service.  The 
appellant, however, as a layperson, is not competent to give 
a medical opinion on diagnosis or etiology of a disorder.  
See Bostain v. West, 11 Vet. App. 124 (1998); Routen v. 
Brown, 10 Vet. App. 183 (1997) (layperson generally not 
capable of opining on matters requiring medical knowledge).  

The appellant contends that the evidence shows continuity of 
symptoms after discharge and supports her claim for service 
connection.  However, the first       post-service evidence 
of the Veteran's multiple pulmonary emboli is in November 
1993, approximately 41 years after his separation from 
service, and the first post-service evidence of the Veteran's 
arteriosclerotic cardiovascular disease is in November 1991, 
approximately 39 years after his separation from service.  In 
view of the lengthy period without treatment, there is no 
evidence of a continuity of symptomatology, and this weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  

In sum, the evidence shows that the Veteran developed 
arteriosclerotic cardiovascular disease and multiple 
pulmonary emboli, which led to his death, many years after 
service.  These fatal conditions were not service-connected, 
and the competent medical evidence of record is against a 
finding that the Veteran's multiple pulmonary emboli and 
arteriosclerotic cardiovascular disease were caused by any 
incident of service.  The weight of the evidence shows that 
no disability incurred in or aggravated by service either 
caused or contributed to the Veteran's death.  As a 
preponderance of the evidence is against the claim for 
service connection for the cause of the Veteran's death, the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in August 2008; a rating 
decision in November 2005; a statement of the case in 
September 2006; and a supplemental statement of the case in 
December 2007.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claim, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the January 2009 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for the cause of the Veteran's death is 
denied.  


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


